Exhibit 10.2

 

 

AT-WILL EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated September 5, 2017, is by and
between BioLargo Engineering, Science & Technologies, LLC, a Tennessee limited
liability company (“Employer” or “BioLargo Engineering”), and _________
(“Employee”) (collectively, “the parties”).

 

RECITALS

 

A.           Employee has unique education and experience qualifications which
both Employee and Employer believe are well suited to the business of Employer,
and as such, Employer desires to hire Employee.

 

B.           It is now the mutual desire of Employer and Employee to enter into
a written employment agreement to govern the terms of Employee’s employment by
Employer as of the start of the term of this Agreement on the terms and
conditions set forth below.

 

TERMS AND CONDITIONS

 

In consideration of the promises of the parties set forth below, Employer and
Employee hereby agree as follows:

 

1.           Term. Subject to the provisions of Section 4 of this Agreement, the
term of employment of Employee under this Agreement shall begin ______, and
continue until terminated pursuant to Section 5.

 

2.           Position and Duties. During the Term of Employee’s employment,
Employee shall serve as the “__________”. Employee shall report to the President
of Employer, or its Board of Directors, unless otherwise directed.

 

3.           Compensation and Related Matters. Employee’s compensation and
benefits are provided by BioLargo Development Corp., an affiliate of Employer
and wholly owned subsidiary of BioLargo, Inc., and consist of the following:

 

(a)         Monthly Salary. Employer shall pay Employee a monthly rate of
$______, payable in arrears and in accordance with Employer’s normal payroll
practices applicable to other employees. Employee’s salary may be adjusted from
time to time by Employer in accordance with Employer’s normal business
practices.

 

(b)         Bonus. During Employee’s employment, Employee shall be eligible to
receive a cash bonus in such amount, and from time to time, in accordance with
the company’s standard operating procedure, as determined by Employer in its
sole and absolute discretion.

 

(c)          Expenses. Employee shall be entitled to receive reimbursement for
all reasonable expenses incurred during the term of Employee’s employment by
Employer in performing services hereunder provided that (i) such expenses are
incurred and accounted for in accordance with Employer’s policies and procedures
as Employer may adopt from time to time; and (ii) Employee presents appropriate
written expense statements, vouchers or such other supporting information in
accordance with Employer’s policies and procedures as Employer may adopt from
time to time. Reimbursement in general shall be in arrears and payable within 30
days of submission to Employer.

 

 
- 1 - 

--------------------------------------------------------------------------------

 

 

(d)          Benefits. Employee shall be entitled to participate in the
following employee benefit plans and arrangements in effect on the date hereof
in which other employees of Employer are eligible to participate:

 

(i)       Health insurance for Employee, beginning the first of the month
following the first full month of employment, as provided to other employees;
and

 

(ii)      Paid “personal time off” (PTO) days, accruing 1.5 per month, subject
to a maximum of one-year’s worth of PTO days (e.g., 18). Once the maximum number
of PTO days is reached, no further days are earned until PTO days are used. At
no time does Employee accumulate more than one year’s worth unused PTO days.
Upon termination of employment, Employee shall receive compensation for any
unused and currently accumulated PTO days, up to the maximum.

 

(e)          Ownership. Employee will be awarded ______ shares of Class B
membership interests (the “Class B Membership Interest”) in Employer (BioLargo
Engineering). The rights of Class B membership interests are defined in the
Operating Agreement of BioLargo Engineering. As of the date hereof, Class B
Membership interests do not have any “financial rights” as that term is defined
in Tennessee Code 48-249-102(11). As such, Class B Members are not yet entitled
to share in profits, losses or distributions of BioLargo Engineering. Financial
rights may be granted to Class B Members in the future at the discretion of a
three-member committee (which includes Randall Moore) that will be guided by the
company’s performance over time, as detailed in the Profit Sharing Plan attached
hereto as Attachment B. The Class B Membership Interest granted to Employee, and
any financial rights in the Company, are subject to repurchase by the Company in
the event of the termination of this Agreement, as set forth in the Operating
Agreement.

 

(f)          BioLargo Stock Option. In addition to the foregoing, Employee shall
be issued an option to purchase ___________ shares of BioLargo, Inc. common
stock, at an exercise price equal to the closing price of BioLargo’s common
stock as of September 5, 2017 ($0.45). The option shall expire 10 years from the
date of grant, and be subject to discretionary vesting in equal installments
over five years beginning September 5, 2018, and each September 5th thereafter.
The number of shares that vest in total in any one vesting period shall be
determined by the BioLargo Engineering committee referenced in Paragraph 3(e)
above. No further shares vest after cessation of employment.

 

4.           Termination. During the Term of this Agreement, Employee’s
employment may be terminated only as follows and subject to notice as set forth
in Section 5(a) below:

 

(a)         Death. Employee’s employment shall terminate immediately upon
Employee's death without further action of Employer.

 

(b)         Disability. Employer may, acting in its sole and absolute
discretion, terminate Employee’s employment under this Agreement because of
Employee’s Disability. For purposes of this Agreement, the term "Disability"
shall mean a physical or mental illness, impairment or condition reasonably
determined by Employer that prevents Employee from performing the duties of
Employee’s position under this Agreement.

 

(c)         Cause. Employer may, acting in its sole and absolute discretion,
terminate Employee's employment for Cause. Employer shall have "Cause" to
terminate Employee's employment if Employee either: (i) continuously fails to
substantially perform Employee's duties hereunder (unless such failure is a
result of a Disability as defined in Section 4(b)); or (ii) engages in
intentional misconduct or illegal or grossly negligent conduct which is
materially injurious to Employer monetarily or otherwise.

 

(d)         Without Cause. Employer may, acting in its sole and absolute
discretion, terminate Employee's employment at any time Without Cause. A
termination "Without Cause" is a termination of Employee’s employment by
Employer for any reason whatsoever or for no reason.

 

 
- 2 - 

--------------------------------------------------------------------------------

 

 

(e)         Voluntary Termination. Employee may voluntarily terminate Employee's
employment with Employer at any time for any reason whatsoever.

 

5.            Notice and Date of Termination

 

(a)         Notice of Termination. Any termination of Employee's employment by
Employer or by Employee during the term of this Agreement (other than as a
result of death) shall be communicated by written notice of termination to the
other party that specifies the effective date of the termination (“Notice of
Termination”).

 

(b)         Date of Termination. The “Date of Termination” shall be: (i) the
date of Employee's death if Employee's employment is terminated by Employee's
death; (ii) the date on which it is determined that Employee has suffered a
Disability if Employee's employment is terminated due to Disability; and (iii)
if Employee's employment is terminated for any other reason by either party, the
date specified for termination of Employee’s employment in the Notice of
Termination is at least 30 days after delivery of the notice.

 

6.           Compensation and Benefits Upon Termination. Employee shall be
entitled to receive Employee’s salary and bonus, if any, that have accrued
through the Date of Termination. Employer shall have no further obligations to
Employee as a result of such termination except as set forth in Sections 10 and
14.

 

7.           Works Made For Hire. Employee shall promptly and fully inform
Employer of, and disclose to Employer, any and all ideas, processes, trademarks,
trade names, service marks, service mark applications, copyrights, mask work
rights, fictitious business names, technology, patents, know-how, trade secrets,
computer programs, original works of authorship, formulae, concepts, themes,
inventions, designs, creations, new works, derivative works and discoveries, and
all applications, improvements, rights and claims related to any the foregoing,
and all other intellectual property, proprietary rights and work product,
whether or not patentable or copyrightable, registered or unregistered or
domestic or foreign, and whether or not relating to a published work, that
Employee develops, makes, creates, conceives or reduces to practice during the
Term, whether alone or in collaboration with others (collectively, “Invention
Ideas”). Employee hereby assigns to Employer (or a related entity as designed by
Employer) exclusively in perpetuity throughout the world all right, title and
interest (choate or inchoate) in (i) the Invention Ideas, (ii) all precursors,
portions and work in progress with respect thereto and all inventions, works of
authorship, mask works, technology, information, know-how, materials and tools
relating thereto or to the development, support or maintenance thereof and (iii)
all copyrights, patent rights, trade secret rights, trademark rights, mask works
rights, sui generis database rights and all other intellectual and industrial
property rights of any sort and all business, contract rights, causes of action,
and goodwill in, incorporated or embodied in, used to develop, or related to any
of the foregoing (collectively, “Intellectual Property”). All copyrightable
Invention Ideas are intended by Employee to be a “work made for hire” by
Employee for Employer and owned by Employer pursuant to Section 201(b) of Title
17 of the United States Code.

 

Employee shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as Employer may reasonably
request in order to obtain patent or copyright registration on all Invention
Ideas and Intellectual Property, and shall execute and deliver all documents,
instruments and agreements, including the formal execution of an assignment of
copyright and/or patent application or issued patent, and do all things
necessary or requested by Employer, in order to enable Employer to ultimately
and finally obtain and enforce full and exclusive title to all Invention Ideas
and Intellectual Property and all rights assigned pursuant to this Section 7.
Employee hereby appoints Employer as Employee’s irrevocable attorney-in-fact for
the purpose of executing and delivering all such documents, instruments and
agreements, and performing all such acts, with the same legal force and effect
as if executed and delivered and taken by Employee.

 

 
- 3 - 

--------------------------------------------------------------------------------

 

 

If for any reason the foregoing assignment is determined to be unenforceable
Employee grants to Employer a perpetual, irrevocable, worldwide, royalty-free,
exclusive, sub-licensable right and license to exploit and exercise all such
Invention Ideas and Intellectual Property.

 

Because of the difficulty of establishing when Employee first conceives of or
develops Intellectual Property, proprietary rights or work product or whether
such Intellectual Property, proprietary rights or work product results from
access to Employer’s confidential and Proprietary Information (defined below) or
equipment, facilities or data, Employee agrees that any Intellectual Property,
proprietary rights and work product shall be presumed to be an Invention Idea if
it is conceived, developed, used, sold, exploited or reduced to practice by
Employee or with the aid of Employee within one (1) year after the normal
termination of Employee’s employment with Employer. Employee can rebut that
presumption if Employee proves that the intellectual property, proprietary
rights and work product (i) was first conceived or developed after termination
of Employee’s assignment with Employer; (ii) was conceived or developed entirely
on Employee’s own time without using Employer’s equipment, supplies, facilities
or confidential and Proprietary Information; and (iii) did not result from any
work performed by Employee for or on behalf of Employer.

 

Employee acknowledges that there is no intellectual property, proprietary right
or work product that Employee desires not to be deemed Invention Ideas or
Intellectual Property and thus to exclude from the above provisions of this
Agreement. To the best of Employee’s knowledge, there is no other existing
contract in conflict with this Agreement or any other contract to assign ideas,
processes, trademarks, service marks, inventions, technology, computer programs,
original works of authorship, designs, formulas, discoveries, patents or
copyrights that is now in existence between Employee and any other person or
entity.

 

This Section 7 is made for the benefit of both Employer, and its related and
affiliated entities, including without limitation BioLargo, Inc., and BioLargo
Life Technologies, Inc., and the rights of Employer are assignable to any of its
related entities.

 

 

8.       Unfair Competition and Protection of Proprietary Information. Employee
shall not at any time (including after Employee’s employment with Employer
terminates) divulge, furnish or make accessible to anyone any of Employer’s (or
its related entities) confidential or Proprietary Information or use in any way
any of Employer’s Proprietary Information other than as reasonably required to
perform Employee’s duties under this Agreement. Employee shall not undertake any
other acts or omissions that would reduce the value to Employer of Employer’s
Proprietary Information. The restrictions on Employee’s use of Employer’s
Proprietary Information shall not apply to knowledge or information that
Employee can prove is part of the public domain through no fault of Employee.
Employee agrees that such restrictions are fair and reasonable.

 

Employee agrees that Employer’s Proprietary Information constitutes a unique and
valuable asset of Employer that Employer acquired at great time and expense, and
which is secret and confidential and will only be available to or communicated
to Employee in confidence in the course of Employee’s provision of services to
Employer. Employee also agrees that any disclosure or other use of Employer’s
Proprietary Information other than for Employer’s sole benefit would be
wrongful, would constitute unfair competition and will cause irreparable and
incalculable harm to Employer and to its parents, subsidiaries, affiliates,
divisions and related entities. In addition to all other remedies Employer may
have, it shall have the right to seek and obtain appropriate injunctive and
other equitable relief, including emergency relief, to prevent any violations of
this Section 8.

 

 
- 4 - 

--------------------------------------------------------------------------------

 

 

Employee agrees that Employer’s employees constitute a valuable asset of
Employer. Employee agrees that Employee shall not, during the Term and for a
period of twenty-four (24) months thereafter, directly or indirectly, for
Employee or on behalf of any other person or entity, solicit any person who was
an employee of or assigned to or consultant to Employer (at any time while
Employee is performing any services for Employer or at any time within twelve
(12) months before or after such solicitation) for a competing business or
otherwise induce or attempt to induce any such persons to terminate their
employment or relationship with Employer or otherwise to disrupt or interfere,
or attempt to disrupt or interfere, with Employer’s employment or relationships
with such persons. Employee agrees that any such solicitation, inducement or
interference would be wrongful and would constitute unfair competition, and will
cause irreparable and incalculable harm to Employer. Further, Employee shall not
engage in any other unfair competition with Employer. Employee agrees that such
restrictions are fair and reasonable.

 

As used in this Agreement, “Proprietary Information” means any knowledge, trade
secrets (including “trade secrets” as defined in Tennessee Code Section
47-25-1702), Invention Ideas, proprietary rights or proprietary information,
intangible assets or property, and other intellectual property (whether or not
copyrighted or copyrightable or patented or patentable), information and
materials (including processes, trademarks, trade names, service marks, service
mark applications, copyrights, mask work rights, technology, patents, patent
applications and works of authorship), in whatever form, including electronic
form, and all goodwill relating or appurtenant thereto, owned or licensed by
Employer or any or any of its parents, subsidiaries, affiliates, divisions or
related entities, including without limitation BioLargo, Inc., or directly or
indirectly useful in any aspect of the business of Employer or its parents,
subsidiaries, affiliates, divisions or related entities, whether or not marked
as confidential or proprietary and whether developed by Employee, by Employer or
its parents, subsidiaries, affiliates, divisions or related entities or by
others. Without limiting the foregoing, Proprietary Information includes (a) the
names, locations, practices and requirements of any of Employer’s customers,
prospective customers, vendors, suppliers and personnel and any other persons
having a business relationship with Employer; (b) confidential or secret
development or research work of Employer or its parents, subsidiaries,
affiliates, divisions or related entities, including information concerning any
future or proposed services or products; (c) Employer’s accounting, cost,
revenue and other financial records and documents and the contents thereof; (d)
Employer’s documents, contracts, agreements, correspondence and other similar
business records; (e) confidential or secret designs, software code, know how,
processes, formulae, plans and devices; and (f) any other confidential or secret
aspect of the business of Employer or its parents, subsidiaries, affiliates,
divisions or related entities.

 

Employee agrees that, upon leaving Employer's employ, Employee will make himself
reasonably available to answer questions from Employer’s officers regarding
Employee's former duties and responsibilities and the knowledge Employee
obtained in connection therewith. In addition, Employee will not take with
Employee, without the prior written consent of any representative authorized to
act on behalf of Employer, Proprietary Information.

 

Employee recognizes and agrees that Employee has no expectation of privacy with
respect to Employer’s telecommunications, networking or information processing
systems (including stored computer files, e-mail messages and voice messages),
and that Employee’s activity, and any files or messages, on or using any of
those systems may be monitored at any time without notice.

 

 
- 5 - 

--------------------------------------------------------------------------------

 

 

9.         Restriction of Employee’s Activities. During the Term, including any
period during which Employer is making any payments to Employee pursuant to this
Agreement, neither Employee nor any person or entity acting with or on
Employee’s behalf, nor any person or entity under the control of or affiliated
with Employee, shall, directly or indirectly, in any way Compete with Employer.
Employee agrees that, if Employee has any business to transact on Employee’s own
account that is similar to the business entrusted to Employee by Employer,
Employee shall notify Employer and always give preference to Employer’s
business. Employee agrees that such restrictions are fair and reasonable. For
purposes of this Agreement, “Compete” means doing any of the following: (i)
selling products or services to any person or entity that was or is (at any
time, including during the Term and the period when the provisions of this
paragraph are in effect) a client or customer of Employer (or its parents,
subsidiaries, affiliates, divisions or related entities) or on a list of
prospective clients or customers of Employer, or calling on, soliciting, taking
away or accepting any such person or entity as a client or customer, or any
attempt or offer to do any of the foregoing; (ii) entering into, or any attempt
or offer to enter into, any business, enterprise or activity that is in any way
similar to or otherwise competitive with the business that the Employer (or its
parents, subsidiaries, affiliates, divisions or related entities) conducted at
any time during the Term or any time the provisions of this paragraph are in
effect, or (iii) directly or indirectly assisting any person or entity to take
or attempt or offer to take any of the actions described in the foregoing
clauses (i) or (ii).

 

10.        Withholdings. All payments required to be made by Employer hereunder
to Employee or Employee's estate or beneficiaries shall be subject to the
payroll and withholding deductions required by applicable law.

 

11.        Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in the Agreement shall be in writing and
delivered by Federal Express or any other nationally recognized overnight
carrier, in person, or via electronic mail, to the address below (for Employer),
and to Employee’s address of record as maintained by Employer, or such other
address as either Employee or Employer may designate by notice to the other
party as provided herein:

 

If to Employer:      BioLargo Engineering, Science & Technologies, LLC

105 Fordham Road

Oak Ridge, TN 37830-7043

Randall.Moore@biolargo.com

 

With a copy to:

BioLargo Development Corp

c/o BioLargo, Inc.

14921 Chestnut St.

Westminster, CA 92683

Email: Dennis.Calvert@biolargo.com

 

If to Employee:     Address and email information at signature line

 

Communications made pursuant to this Section 11 shall be deemed to have been
given to Employee or Employer on the day of delivery.

 

12.        Governing Law; Severability. The validity, interpretation,
construction, performance and enforcement of this Agreement shall be governed by
the laws of the state of Tennessee. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

13.        Jurisdiction. The parties agree that any action or proceeding arising
directly or indirectly from this Agreement shall be arbitrated or litigated
before arbitrators or in courts located in Anderson County, Tennessee.

 

 
- 6 - 

--------------------------------------------------------------------------------

 

 

14.          Arbitration.

 

(a)     Covered Claims. Other than as provided in this Agreement, any
controversy, dispute or claim between Employee and Employer or its parents,
subsidiaries, affiliates, divisions or related entities, or their officers,
directors, agents, other employees, or successors, or otherwise arising out of
the employment relationship, shall be settled by binding arbitration, at the
request of either party. Arbitration shall be the exclusive method for resolving
any covered dispute, provided, however, that either party may request
provisional relief from a court of competent jurisdiction, as provided by and
consistent with federal or state law, without waiving the right to arbitration.

 

Both Employer and Employee understand that by using arbitration to resolve
disputes they are giving up any right that they may have to a judge or jury
trial with regard to all claims subject to this Agreement.

 

The arbitrability of any controversy, dispute or claim under this Agreement
shall be determined by application of the provisions of the Federal Arbitration
Act (9 U.S.C. Sections 1, et seq.). Employee and Employer understand that they
are giving up no substantive rights, and this agreement to arbitrate simply
governs forum.

 

The claims which are to be arbitrated under this Agreement include, but are not
limited to, claims for wages and other compensation, claims for breach of
contract (express or implied), misappropriation of trade secrets or unfair
competition, claims for violation of public policy, wrongful termination, tort
claims, claims for unlawful retaliation, discrimination and/or harassment
(including, but not limited to, race, religious creed, color, national origin,
ancestry, physical disability, mental disability, age, sex, military status, or
any other characteristic protected by applicable federal, state, or local law),
and claims for violation of any federal, state, or other government law,
statute, regulation, or ordinance.

 

The claims which are not covered by this Agreement and are excluded from
arbitration are: claims for workers' compensation (this exclusion does not
include claims alleging retaliation based on the filing of or participation in a
workers’ compensation claim) or unemployment insurance benefits, petitions or
charges that could be brought before the National Labor Relations Board or
claims under a collective bargaining agreement, claims covered by a written
employment contract signed by both parties which expressly provides for
resolution of disputes in accordance with that contract’s terms, claims under
employee pension, welfare benefit or stock option plans if those plans contain
some form of procedure for resolution of disputes under the plan, and claims by
federal law which are not subject to mandatory binding pre-dispute arbitration
pursuant to the Federal Arbitration Act, such as claims under the Dodd-Frank
Wall Street Reform Act. Nothing in this Agreement precludes the employee from
filing a charge with the Equal Employment Opportunity Commission or similar
state or local agency or precludes the parties from participating in any
investigation before a federal, state, local or other governmental agency.
However, the parties understand that any claim for relief must be arbitrated
pursuant to this Agreement.

 

(b)     Waiver of Multi-Plaintiff, Class, Collective and Representative Actions.
Except where prohibited by federal law, such as claims under the Dodd-Frank Wall
Street Reform Act, covered claims must be brought on an individual basis only,
and arbitration on an individual basis is the exclusive remedy. Neither party
may submit a multi-plaintiff, class, collective or representative action for
resolution under this Agreement, and no arbitrator has authority to proceed with
arbitration on such a basis. Nothing herein limits Employee’s right and the
rights of others collectively to challenge the enforceability of this Agreement,
including the class/collective action waiver. Any disputes concerning the
validity of this multi-plaintiff, class, collective and representative action
waiver will be decided by a court of competent jurisdiction, not by the
arbitrator. Employer will assert that Employee has agreed to pursue all claims
individually in the arbitral forum and may ask a court to compel arbitration of
each individual’s claims. To the extent the filing of such an action is
protected concerted activity under the National Labor Relations Act, such filing
will not result in threats, discipline, discharge or other adverse action. In
the event a court determines this waiver is unenforceable with respect to any
claim, then this waiver shall not apply to that claim, that claim must be filed
in a court of competent jurisdiction, and such court shall be the exclusive
forum for all such claims.

 

 
- 7 - 

--------------------------------------------------------------------------------

 

 

(c)     Mediation Procedures. Mediation involves an attempt by the parties to
resolve a dispute with the aid of a neutral third party not employed by
Employer. The dispute will be referred to mediation only if both parties agree
to mediate. A mediation request may be made by serving a written request to the
American Arbitration Association (“AAA”) via telephone, email, regular mail or
fax. Requests for mediation may also be filed online via the AAA website at
https://www.adr.org/. Any mediation shall take place in Anderson County,
Tennessee.

 

(d)     Arbitration Procedures. Arbitration is the process by which a neutral
third party makes a binding decision relating to a dispute. Arbitration is not
optional. It is required to resolve any claim that this Agreement covers.

 

The demand for arbitration must be in writing and must be made by the aggrieved
party within the time period required under applicable law to file an
administrative complaint or charge, and if there is no such requirement under
applicable law, it must be made within the time period of the applicable statute
of limitations. Failure to do so constitutes a waiver to raise that claim in any
forum. To initiate arbitration, Employee must deliver the written demand to
Employer at the address set forth in Section 11 or such other address Employer
may designate by notice to Employee. For Employer to initiate arbitration, it
must deliver the written demand for arbitration to Employee at the address set
forth below Employee’s signature or such other address Employee may designate by
notice to Employer.

 

The arbitration shall take place in Anderson County, Tennessee before a single
neutral arbitrator and administered by AAA. The procedural provisions of the
Federal Arbitration Act (9 U.S.C. Sections 1, et seq.) and the AAA Employment
Arbitration Rules & Mediation Procedures shall govern the arbitration
proceedings. You may obtain a copy of the AAA Employment Arbitration Rules &
Mediation Procedures before signing this Agreement at https://www.adr.org/ or by
calling AAA at 800.778.7879.

 

The arbitrator shall apply the applicable substantive law to determine issues of
liability, damages and other remedies regarding all claims to be arbitrated. The
arbitrator’s award shall be in writing (within 30 days following the hearing and
the submission of the matter to the arbitrator), with factual findings, reasons
given and evidence cited to support the award. Any authorized decision or award
of the arbitrator shall be final and binding on the parties. Any court of
competent jurisdiction may enter judgment upon the award, either by (i)
confirming the award or (ii) vacating, modifying or correcting the award on any
ground permitted by applicable law.

 

The cost of the arbitrator and other incidental costs of arbitration that would
not be incurred in a court proceeding shall be borne by Employer. The parties
shall each bear their own costs and attorneys’ fees in any arbitration
proceeding, except that, as a part of any remedy that may be awarded, the
arbitrator shall have the authority to award the parties his, her, or its costs
and attorneys’ fees where required or permitted by, and in accordance with,
applicable federal or state law. The costs unique to arbitration (for example,
the arbitrator’s or arbitration administration fees) will not be shifted to
Employee, however.

 

EMPLOYEE AFFIRMS THAT EMPLOYEE UNDERSTANDS THAT BY USING ARBITRATION TO RESOLVE
DISPUTES EMPLOYEE IS GIVING UP ANY RIGHT TO A JUDGE OR JURY TRIAL WITH REGARD TO
ALL CLAIMS SUBJECT TO THIS AGREEMENT.

 

 
- 8 - 

--------------------------------------------------------------------------------

 

 

EMPLOYEE AFFIRMS THAT EMPLOYEE KNOWINGLY AND FREELY ENTERED INTO THIS AGREEMENT,
HAS HAD SUFFICIENT TIME TO READ AND UNDERSTAND THE TERMS OF THIS AGREEMENT AND
APPLICABLE RULES, AND HAS BEEN PROVIDED SUFFICIENT OPPORTUNITY TO SEEK LEGAL
COUNSEL REGARDING THE MEANING AND EFFECT OF THIS AGREEMENT PRIOR TO ACCEPTANCE
OF ITS TERMS.

 

Employee Initials: ________

 

 

15.       Limitation on Liability.

 

In accordance with Tennessee Code Section 48-249-114(a)(1), Employee, by virtue
of being an employee or member of Employer, does not incur or have any personal
obligation and is not otherwise personally liable for the acts, debts,
liabilities, or obligations of Employer, whether such arise in contract, tort or
otherwise, or for the acts or omissions of any other member, manager, employee
or other agent of Employer, solely by entering into this Agreement or becoming a
member of BioLargo Engineering, Science & Technologies, LLC.

 

16.       Attorney's Fees. Each party shall bear its own attorney's fees and
costs incurred in any action or dispute arising out of this Agreement.

 

17.       Complete Agreement; Modification or Waiver; Entire Agreement. This
Agreement represents the complete agreement of the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
promises or representations of the parties. No provision of this Agreement may
be modified or waived except in a document signed by Employee and the President
of Employer or such other person as may be designated by the Board of Directors.
This Agreement constitutes the entire agreement between the parties regarding
their employment relationship. To the extent that this Agreement is in any way
inconsistent with any prior or contemporaneous agreements between the parties,
this Agreement shall control. No agreements or representations, oral or
otherwise, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.

 

18.       Miscellaneous. No right or interest to, or in, any payments shall be
assignable by Employee; provided, however, that Employee shall not be precluded
from designating in writing one or more beneficiaries to receive any amount that
may be payable after Employee's death and that the legal representative of
Employee's estate shall not be precluded from assigning any right hereunder to
the person or persons entitled thereto. If Employee should die while any amounts
would still be payable to Employee hereunder, all such amounts shall be paid in
accordance with the terms of this Agreement to Employee's written designee or,
if there be no such designee, to Employee's estate. This Agreement shall be
binding upon and shall inure to the benefit of Employee, Employee's heirs and
legal representatives and Employer and its successors.

 

[signature page follows]

 

 
- 9 - 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement
effective as of the date first above written.

 

BioLargo Engineering, Science & Technologies, LLC

 

EMPLOYEE

 

 

 

/S/RANDALL MOORE

 

/S/[EMPLOYEE]

      _______________________________   ________________________________      
By: Randall Moore, President   Name:       Date signed: _____________________  
Address: ________________________           ________________________________    
      Email:           Date signed: ______________________

                                   

 

 

Acknowledged and accepted by BioLargo Development Corp. and BioLargo, Inc.,
including specifically the issuance of the option to purchase ______ shares of
BioLargo, Inc. common stock, set forth in Section 3(f), and the issuance of ____
Class B Membership Interests to Employee, set forth in Section 3(e).

 

/S/DENNIS P CALVERT

_______________________________                    

By: Dennis P. Calvert, President                     

 

Date signed: ____________________                    

 

 
- 10 - 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

 

 

BIOLARGO ENGINEERING, SCIENCE & TECHNOLOGIES, LLC

 

2017 PROFIT SHARING PLAN

 

 

1.

PURPOSE

 

The BioLargo Engineering, Science & Technologies, LLC 2017 Profit Sharing Plan
(the “Plan”) is intended to provide incentives to key executives and employees
of the Company, especially the seven founding employees, to encourage them to
acquire an ownership interest in the company and remain in the service of the
company, and to attract new professionals and employees with outstanding
qualifications.

 

The Plan provides a mechanism by which employees can collectively earn up to 30%
of the total ownership in BioLargo Engineering, Science & Technologies, LLC (the
“Company”) over a period of five years in the discretion of the three-member
Compensation Committee, which initially shall include Randall Moore (Company
President), Dennis Calvert (BioLargo’s President), and Charles K. Dargan II
(BioLargo’s Chief Financial Officer). The Compensation Committee will be guided
by the Performance Criteria, defined below, in evaluating whether ownership and
profit interests are warranted.

 

 

2.

DEFINITIONS

 

Unless otherwise defined herein or the context otherwise requires, the
capitalized terms used herein shall have the following meanings:

 

(a)      “Award” means a grant of a Class B Membership Interest or a Financial
Right.

 

(b)     “Award Agreement” means a written agreement, contract, or other
instrument or document evidencing the grant of an Award in such form as the
Committee determines.

 

(c)     “Board” shall mean the Board of Directors of the Company.

 

(d)     “Class A Members” means those who hold Class A membership interests in
the Company. As of the inception of the Plan, the only Class A Member is
BioLargo, Inc.

 

(e)     “Class B Members” means those who hold Class B membership interests in
the Company.

 

(f)     “Class B Membership Interest” means an interest in the Company as a
Class B Member.

 

(g)     “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

 
 

--------------------------------------------------------------------------------

 

 

(h)     “Committee” shall mean the Compensation Committee of the Board,
appointed in accordance with Section 4 of the Plan.

 

(i)      “Company” shall mean BIOLARGO ENGINEERING, SCIENCE & TECHNOLOGIES, LLC,
a Tennessee limited liability company.

 

(j)      “Director” shall mean a member of the Board of the Company.

 

(k)     “Employee” shall mean an individual who is employed by the Company.

 

(l)      “Financial Rights” are rights to share in the Company’s profits, losses
and distributions, as set forth in Tennessee Code Sections 48-249-102(11).
Financial Rights for all members of the Company are defined in and governed by
the Operating Agreement.

 

(m)     “Founding Employees” shall mean the seven individuals employed by the
Company at its founding (subject to varying agreement and work-start dates).

 

(n)     “Operating Agreement” shall mean the operating agreement dated September
1, 2017, defining the terms and conditions of the operations and ownership of
the Company, including the Financial Rights of all members.

 

(o)     “Participant” means an individual selected by the Committee to receive
an Award.

 

(p)     “Plan” shall mean this BIOLARGO ENGINEERING, SCIENCE & TECHNOLOGIES, LLC
2017 PROFIT SHARING PLAN, as it may be amended from time to time.

 

 

3.

EFFECTIVE DATE

 

The Plan was adopted by the Board effective September 1, 2017.

 

 

4.

ADMINISTRATION

 

(a)     The Plan shall be administered, in the discretion of the Board from time
to time, by the Compensation Committee, which shall be appointed by the Board.
The Board may from time to time remove members from, or add members to, the
Committee. Vacancies on the Committee, however caused, shall be filled by the
Board. Two members of the Committee shall be appointed by the Class A Members,
and those persons shall be Dennis Calvert and Charles K. Dargan II. One member
of the Committee shall be appointed to the Committee by the Class B Members, and
that person shall initially be Randall Moore. The Committee shall hold meetings
at such times and places as it may determine. Acts of a majority of the
Committee at which a quorum is present, or acts reduced to or approved in
writing by the unanimous consent of the members of the Committee, shall be the
valid acts of the Committee.

 

(b)     The Committee shall from time to time at its discretion select the
individuals to whom Awards are granted pursuant to the Plan. No Committee member
shall be liable for any action or determination of the Committee made in good
faith with respect to the Plan, an Award, or other right granted hereunder.

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or the Committee, the members of the Board
and the Committee shall be indemnified by the Company against all costs and
expenses reasonably incurred by them in connection with any action, suit or
proceeding to which they or any of them may be party by reason of any action
taken or failure to act under or in connection with the Plan or any Award, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by independent legal counsel selected by the Company) or paid by
them in satisfaction of a judgment in any such action, suit or proceeding,
except a judgment based upon a finding of bad faith; provided that upon the
institution of any such action, suit or proceeding a Committee or Board member
shall, in writing, give the Company notice thereof and an opportunity, at its
own expense, to handle and defend the same before such Committee or Board member
undertakes to handle and defend it on such member’s own behalf.

 

 

5.

PARTICIPATION

 

Participants shall be such persons as the Committee may select for Awards from
among the employees of the Company.

 

 

6.

TYPES OF AWARDS.

 

Subject to the terms of this Plan, the Committee may grant an Award to any
Participant it selects, individually or in combination, and including (i) a
Class B Membership Interest in the Company, or (ii) Financial Rights in the
Company. Awards may be granted alone or in addition to, in tandem with, or in
substitution for any other Award. An Award of Financial Rights in the Company
shall be coupled with an existing or newly awarded Class B membership interest
in the Company.

 

Awards granted under the Plan shall be evidenced by an Award Agreement except to
the extent the Committee provides otherwise.

 

Awards shall be subject to the terms and conditions of the Operating Agreement.

 

 

7.

AWARDS OF CLASS B MEMBERSHIP INTERESTS

 

Subject to the terms of this Plan, the Committee will determine all terms and
conditions of each award of a Class B Membership Interest, with all the rights
of such members as set forth in the Operating Agreement, including the number of
shares of such interest to be awarded to the Participant. As of the inception of
the Plan, Class B Members do not have Financial Rights in the Company.

 

Initially, the Committee shall award a total of 3,000 shares of Class B
membership interests to the Founding Employees.

 

 
 

--------------------------------------------------------------------------------

 

 

Awards of Class B Membership Interests shall be subject to, and conditional
upon, the Participant’s acceptance and execution of the Operating Agreement, and
are subject to the Company’s repurchase upon termination of the Participant’s
employment.

 

 

8.

PROFIT (FINANCIAL) INTERESTS IN THE COMPANY

 

The Committee may award Financial Rights to the Class B Members as a class in
accordance with the provisions in this Section. Financial Rights include a share
of profits, losses and distributions. Cash distributions are made to both Class
A and Class B Members at the same time, in accordance with the Operating
Agreement, and at the discretion of the Company’s Board. Distributions may be
made quarterly, annually, or at such other time as the Board may determine, and
shall take into consideration the cash needs of the Company.

 

At the inception of the Plan, Class B Members have no Financial Rights, meaning,
no rights to share in profits, losses, or distributions. At inception of the
Plan, the Class A Member has 100% of the Financial Rights.

 

Within thirty days of September 1, 2018, the Committee shall meet to consider an
award of Financial Rights to the Class B Members. The total potential Financial
Right to be considered in September 2018 shall be the right to share in up to
five percent (5%) of the Company’s future profits, losses and distributions. In
making its determination of whether to award zero percent, five percent, or some
number in between, the Committee shall consider the below described Performance
Criteria. The Committee’s decision is final and is applicable to the Class B
Members as a class, and not to any individual Class B Member.

 

In subsequent years, the Committee shall meet within 30 days of September 1st.
The meetings in 2019, 2020, and 2021 shall consider additional Financial Rights
to share in up to five percent of future profits, losses and distributions. The
meeting in 2022 shall consider the award of an additional Financial Right of up
to ten percent in future profits, losses and distributions. Cumulatively, the
Committee may consider awarding profit interests to the Class B Members over the
five years of up to 30 percent, such that the Class A Member, BioLargo, would
have a 70 percent profit interest.

 

Awards of Financial Rights to the Class B Members shall be effective immediately
on award. Any profits, losses, or distributions made subsequent to the award
shall be made as if the award was retroactive to the first of year in which the
award was made. Awards of Financial Rights shall not alter or effect cash
distributions made prior to the date of the Award.

 

 

9.

PERFORMANCE CRITERIA

 

The Committee shall determine Awards of Financial Rights by assessing the
Company’s overall performance against the following target benchmarks, which
shall serve to guide the Committee. The completion of all benchmarks is not
required to award the full profit sharing interest under consideration:

 

(i)       Total gross revenues, from all sources: [confidential portion omitted
and filed separately with the Securities and Exchange Commission].

 

 
 

--------------------------------------------------------------------------------

 

 

(ii)       Positive cash flow by March 31, 2018. In determining whether cash
flow is positive or negative, amounts paid to the Company by BioLargo, Inc., or
any affiliate of BioLargo, for services or otherwise, shall not be considered.

 

(iii)      Collection of receivables: for the second through the fifth year, 90%
of outstanding accounts receivable are less than 90 days old.

 

(iv)       Profit: 10% (1st year); 13% (2nd year); 15% (3rd year); 18% (4th
year); and, 18% (5th year). Profit shall mean EBITDA (earnings before interest,
taxes, depreciation and amortization), and shall not consider employee bonuses.

 

(v)       The scale-up and commercialization of the AOS water technologies:
[Milestones TBD].

 

(vi)      Engage for contracted services from employees of BioLargo Canada, and
bill for those services to third party customers to generate revenue – target is
10% (1st – 5th year).

 

(vii)     Retention of clients: Less than ten (10) lost (1st – 5th year).

 

 

10.

VESTING OF BIOLARGO INC STOCK OPTIONS.

 

Each of the Founding Employees received an option to purchase shares of
BioLargo, Inc. common stock. The shares vest over five annual periods beginning
September 2018, in increments of up to 20 percent annually. The percent of
shares that vests each period shall equate to the Committee’s decision to award
Financial Rights to the Class B Members set forth in Section 8 above. Should the
Committee award five out of a possible five percent, all shares subject to
vesting shall vest. Should the Committee award four out of a possible five
percent, 4/5 of the shares subject to vesting shall vest (and 3 of 5 percent,
3/5 shares shall vest, etc). For example, should the Committee award 4 of 5
percent Financial Rights to the Class B Members in September 2018, for an
employee that had 50,000 shares subject to vesting at that time (e.g., an option
to purchase 250,000 shares), 40,000 shares (4/5ths) would vest.

 

 

11.

TERM OF PLAN

 

The Plan shall continue indefinitely.

 

 

12.

AMENDMENT OF THE PLAN

 

The Board may from time to time, with respect to any membership shares, suspend
or discontinue the Plan or revise or amend it in any respect whatsoever.

 

 

13.

NO RETENTION OF RIGHTS

 

Nothing in the Plan, and nothing by virtue of an Award, shall confer upon the
Recipient any right to continue in service with the Company for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company or of the Recipient, which rights are hereby expressly reserved
by each, to terminate his or her service with the Company at any time and for
any reason, with or without cause.

 

 
 

--------------------------------------------------------------------------------

 

 

 

14.

EXECUTION

 

To record the adoption of the Plan by the Board on September 1, 2017, the
Company has caused an authorized officer to affix the corporate name hereto.

 

 

 

BIOLARGO ENGINEERING SCIENCE & TECHNOLOGIES, LLC

 

 

 

 

 

       

 

 

 

 

 

By:

 

 

       

 

 

Name:    Randall Moore

 

       

 

 

Title:      CEO and President

 

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

 

Form of BioLargo Stock Option Agreement

 

[FORM OF] STOCK OPTION AGREEMENT

 

This Non-Qualified Stock Option Agreement (this “Agreement”) is made and entered
into as of ________ (the “Grant Date”) by and between BioLargo, Inc., a Delaware
corporation (the “Company”), whose address is 14912 Chestnut Street,
Westminster, CA 92683, and ________________, an individual (“Optionee”).
Capitalized terms used herein without definition shall have the meanings given
to them in Appendix “A” attached hereto and incorporated herein by this
reference).

 

RECITALS

 

A.     Optionee has entered into an employment contract (“Employment Contract”)
with the Company’s subsidiary based in Tennessee, BioLargo Engineering, Science
& Technologies, LLC (the “Subsidiary”), pursuant to which the Company agreed to
issue this option as a portion of compensation due to Optionee under such
contract.

 

B.     In addition to the Employment Contract, Optionee has been awarded a Class
B Membership Interest in the Subsidiary, and pursuant to a profit sharing plan
adopted by the Subsidiary, the Class B Members may be awarded certain “financial
interests” in the Subsidiary, as that term is defined by Tennessee law.

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties herein set forth and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1. Grant of Stock Option. The Company hereby grants to Optionee a Non-Qualified
Stock Option (the “Option”) to purchase, upon and subject to the terms and
conditions of this Agreement, all or any part of _________ shares (the “Shares”)
of Stock at a per share exercise price of $ (the “Per Share Exercise Price”).

 

2. Vesting. No Shares are vested as of the date of this Option. The Shares may
vest over a period of five years beginning September 2018, at which time up to
20% of the Shares may vest (and 20% each September thereafter). The vesting of
Shares is hereby delegated to the committee established by the Subsidiary’s
profit sharing plan, a copy of which is attached hereto as Exhibit A, in
accordance the terms thereof. The committee shall notify Optionee and the
Company of the percent of shares that have vested within 30 days of such
decision.

 

3. Manner of Exercise and Payment.

 

3.1     Optionee shall exercise the Option by giving (a) written notice of such
exercise to the Company, specifying the number of shares of Stock with respect
to which such Option is being exercised, together with (b) payment of the full
purchase price for such shares, by wire transfer to a Company account designated
by the Company or by unendorsed certified or cashier’s check, equal to the
number of shares to be purchased multiplied by the Per Share Exercise Price.

 

3.2     Cashless Exercise. In lieu of exercising this Option by payment in cash
or check, Optionee may elect to pay the Per Share Exercise Price by reducing the
number of Shares issuable upon exercise of this Option in accordance with the
following formula:

 

 

X =

Y(A-B)

 

A

 

 

Where:              X     =     the number of Shares to be issued to the
Optionee.

 

 
 

--------------------------------------------------------------------------------

 

 

Y     =     the number of Shares requested to be exercised under this Option.

 

A     =     the Fair Market Value of one (1) Share of Common Stock as of the
date such Option is exercised.

 

B     =     the Per Share Exercise Price.

 

3.1. Effective Date of Exercise. The date upon which such written notice is
given and payment of the full purchase price is received by the Company shall be
the exercise date for the Option; in the event of a cashless exercise, the date
upon which such written notice is given shall be the exercise date for the
Option. From such exercise date, Optionee shall be entitled to the issuance of a
stock certificate evidencing Optionee’s ownership of the shares of Stock
acquired pursuant to such exercise (but subject to Section 8 hereof). Optionee
shall not have any of the rights or privileges of a stockholder of the Company
(including, without limitation, rights to distributions, voting rights,
inspection rights, dissenter’s rights, rights to bring a derivative action, or
other rights of a shareholder under applicable corporate law) in respect of any
shares of Stock issuable upon exercise of such Option until and only to the
extent such Option is exercised and certificates representing such shares shall
have been issued and delivered.

 

3.2. No Fractional Shares. No installment of such Stock Option shall be
exercisable except with respect to whole shares.

 

4. Termination.

 

4.1. In General. The Option granted under Section 1 hereof, to the extent
unexercised, shall terminate at the close of business on the tenth (10th)
anniversary of the Grant Date.

 

4.2. Change of Control. Notwithstanding the provisions Section 2 above, any
portion of the Option which has not yet vested shall be immediately vested in
the event of, and prior to, a Change of Control. If, in connection with the
Change of Control, this Option is not assumed, or if a substitute Option is not
issued, or if the assumed or substituted awards fail to contain similar terms
and conditions as the Option prior to the Change of Control or fail to preserve,
to the extent applicable, the benefit to be provided to the Optionee as of the
date of the Change of Control, including but not limited to the right of the
Optionee to receive shares upon exercise of the Option that are registered for
sale to the public pursuant to an effective registration statement filed with
the U.S. Securities and Exchange Commission, then each holder of an Option that
is outstanding as of the date of the Change of Control shall have the right,
exercisable by written notice to the Company (or its successor in the Change of
Control transaction) within 30 days after the Change of Control (but not beyond
the Option’s expiration date), to receive, in exchange for the surrender of the
Option, an amount of cash equal to the excess of the greater of the Fair Market
Value of the Shares determined on the Change of Control date or the Fair Market
Value of the Shares on the date of surrender covered by the Option (to the
extent vested and not yet exercised) that is so surrendered over the purchase or
grant price of such Shares under the Award. If the Board (or the Committee) so
determines prior to the Change of Control, any such Option that is not exercised
or surrendered prior to the end of such 30-day period will be cancelled.

 

5. Non-Transferability. Neither Optionee nor any successor or assignee thereof
shall have any power or right to transfer, assign, anticipate, hypothecate or
otherwise encumber any part or all of the Option granted under Section 1 hereof,
other than by will or by the laws of descent and distribution, and such Option
shall be exercisable during Optionee’s lifetime only by Optionee; nor shall all
or any part of such Option be subject to seizure by any creditor of any such
person, by a proceeding at law or in equity, and no such benefit shall be
transferable by operation of law in the event of the bankruptcy or insolvency of
Optionee or any successor or assignee thereof. Any such attempted assignment or
transfer shall be void and shall terminate this Agreement, and the Company shall
thereupon have no further liability hereunder.

 

6. Compliance With Securities and Tax Laws. No shares of Stock shall be issued
pursuant to the exercise of the Option except in compliance with all applicable
federal and state securities and tax laws and regulations and in compliance with
rules of stock exchanges on which the Stock may be listed. In furtherance of the
foregoing and not in order to limit the generality of the foregoing in any way:

 

 
 

--------------------------------------------------------------------------------

 

 

6.1. Representation. The Company, as a condition to the issuance of such shares,
may require the person exercising Option to represent and warrant at the time of
such exercise that any shares of Stock acquired upon exercise are being acquired
only for investment and without any present intention to sell or distribute such
shares if, in the opinion of counsel for the Company, such a representation is
required under any applicable law, regulation or rule of any governmental
agency.

 

6.2. Notice of Sale. The person acquiring such shares shall give the Company
notice of any sale or other disposition of any such shares not less than ten
(10) days after such sale or other disposition.

 

6.3. Withholding. Optionee acknowledges and agrees that the Company, in order to
fulfill its withholding obligations under any federal, state or local tax law
upon exercise of the Stock Option, may (a) withhold such sums from other
compensation due Optionee, (b) require Optionee to pay to the Company such
amounts as a condition to the delivery of shares pursuant to such exercise, or
(c) sell shares that would otherwise be delivered to Optionee upon exercise of
the Option in order to raise cash in the necessary amount.

 

7. Miscellaneous.

 

7.1. Complete Agreement. This Agreement, and any appendices, schedules, exhibits
or documents referred to herein or executed contemporaneously herewith,
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, and supersede all prior written, and all prior and
contemporaneous oral, agreements, representations, warranties, statements,
promises and understandings with respect to the subject matter hereof; whether
express or implied. All schedules, appendices and exhibits attached hereto are
hereby incorporated in and made a part of this Agreement as if fully set forth
herein.

 

7.2. Payments Subject to Creditors. Payments to Optionee hereunder shall be made
from assets which shall continue, for all purposes, to be a part of the general
assets of the Company; and no person, other than the Company, shall have, by
virtue of the grant of the Option hereunder, any interest in such assets. To the
extent that any person acquires a right to receive payments from the Company
under the provisions hereof; such right shall be no greater than the right of
any unsecured general creditor of the Company.

 

7.3. No Contract of Employment. It is expressly understood by the parties hereto
that this Agreement are not intended to be an employment contract. Nothing
contained in this Agreement and no action taken pursuant to its provisions by
either party hereto shall create, or be construed to create, (a) a trust of any
kind, or a fiduciary relationship between the Company and Optionee; or (b) a
contract of employment for any term of years, or a right of Optionee to continue
in the employ of the Company in any capacity.

 

7.4. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns, and Optionee and
Optionee’s successors, assigns, heirs, executors, administrators and
beneficiaries. Nothing in this Section 9.4 shall be deemed to modify or waive in
any manner whatsoever such prohibitions on transfer or assignment of Optionee’s
rights hereunder as are contained elsewhere in this Agreement.

 

7.5. Amendment. Except as provided herein, this Agreement may not be amended,
altered, modified or terminated except by a written instrument signed by the
parties hereto, or their respective successors or assigns.

 

7.6. Notice. Whenever this Agreement requires that notice be given by or to the
Company or Optionee, such notice shall be given to the Company at the address
first set forth above (or to such other address as the Company may communicate
to Optionee under this Section 7.6) and to Optionee at such address as is set
forth on the books and records of the Company for the mailing of any documents
with respect to Optionee as follows: (a) by personal delivery, in which case
notice shall be deemed to have been given on the date of delivery; (b) by
certified United States mail, in which case notice shall be deemed to have been
given two (2) days after deposit of such notice with the United States Postal
Service; or (c) by DHL, Federal Express, United Parcel Service, or similar
internationally-recognized overnight delivery service, in which case notice
shall be deemed to have been given one (I) day after deposit of such notice or
instrument with such service.

 

 
 

--------------------------------------------------------------------------------

 

 

7.7. Governing Law, Jurisdiction. This Agreement shall be construed in
accordance with and governed by the laws of the State of Delaware, without
reference to any conflict of law principles. The parties agree that the
exclusive venue for any legal action or proceeding with respect to this
Agreement or for recognition and enforcement of any judgment in respect of this
Agreement, shall be a court sitting in the County of Orange, or the Federal
District Court for the Central District of California sitting in the County of
Orange, in the State of California, and further agree that any such action may
be heard only in a “bench” trial, and any party to such action or proceeding
shall agree to waive its right to assert a jury trial.

 

7.8. Headings. The headings in this Agreement are inserted only as a matter of
convenience, and in no way define, limit, or interpret the scope of this
Agreement or of any particular section hereof.

 

7.9. Waivers Strictly Construed. With regard to any power, remedy or right
provided herein or otherwise available to any party hereunder, (a) no waiver or
extension of time shall be effective unless expressly contained in a writing
signed by the waiving party, and (b) no alteration, modification or impairment
shall be implied by reason of any previous waiver, extension of time, delay or
omission in exercise, or by any other indulgence.

 

7.10. Severability. The validity, legality or enforceability of the remainder of
this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect.

 

7.11. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

BIOLARGO, INC.


 

 

By:__________________ ________________

Dennis P. Calvert, President

 

 

Optionee:

 

 

By:__________________________________

 